IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LANETTE MITCHELL,                           : No. 190 WAL 2017
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
EVAN SHIKORA, D.O., UNIVERSITY OF           :
PITTSBURGH PHYSICIANS D/B/A                 :
WOMANCARE ASSOCIATES, MAGEE                 :
WOMENS HOSPITAL OF UPMC,                    :
                                            :
                    Petitioners             :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2017, the Petition for Allowance of

Appeal is GRANTED, LIMITED TO Petitioners’ second issue, as stated by Petitioners:

             Whether the Superior Court’s holding directly conflicts with
             this Honorable Court’s holdings in Brady v. Urbas, 111 A.3d
             1155 (Pa. 2015), which permits evidence of general risks
             and complications in a medical negligence claim?
The Petition for Allowance of Appeal is DENIED as to all remaining issues. Petitioners’

Application to File Supplement to Petition for Allowance of Appeal is DENIED.